Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 10/22/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 04/12/2021 is a has PRO 63/011,805 04/17/2020 are acknowledged.
Drawings
3.  	The drawings were received on 04/12/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/08/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-10, 15, 26-28 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20220167180 A1 Choi et al. (Hereinafter “Choi ").
 	As per claim1, Choi teaches a method for wireless communications at a user equipment (UE), comprising: receiving an indication of an allocation of resources for sidelink communication on a set of directional beams ((para [0101-0102], fig.7,8, receiving terminal is receiving beam allocation information from the transmitting terminal for sidelink communication on a set of directional beams ); identifying a beam change condition for the set of directional beams based at least in part on a beam change condition configuration (para [0101-0102][120],  fig.7,11A, identifying based on the received signal strengths of the corresponding beam for the set of directional beams based at least in part on a beam change condition configuration, in this case beam reselection process is from beam 2 to beam 1,2,3, receiving terminal process the beams); and performing a resource reselection procedure for updating the allocation of resources for sidelink communication based at least in part on the beam change condition and the beam change condition configuration (para [0101-0102][120],  fig.7,11A, performing a resource reselection process in which receiving terminal process when mobile moves from the beam 2 to beam 1,2 and 3, communicates through the sidelink communication based at least in part on the beam change condition and the beam change condition configuration).
	As per claim 2, Choi teaches the method of claim 1, further comprising: identifying a resource reselection procedure trigger that indicates the beam change condition as a trigger for performing the resource reselection procedure (para [0120],  fig.7,11A, resource selection trigger such as beam change condition quality from beam 2 to beam 1-3 ).
	As per claim 3, Choi teaches the method of claim 1, further comprising: identifying a time window associated with the allocation of resources for sidelink communication (para [0135-0136], identifying a beam management period for sidelink communication associated); and performing the resource reselection procedure upon expiration of the time window (para [0135-0136], performing resource selection continues to period 2 once beam period 1 expires).
	As per claim 4, Choi teaches the method of claim 3, further comprising: receiving signaling indicating a time window configuration associated with the time window (para [0135-0136], receiving signaling indicating a time window configuration such as the beam management period such as period 1 or period 2).
	As per claim 5, Choi teaches the method of claim 1, further comprising: identifying a metric associated with the beam change condition configuration (para [0101-0102] [120]   fig.7,11A, identifying a metric such as the signal quality associated with beam for beam change configuration)).
	As per claim 6, Choi teaches the method of claim 5, further comprising: identifying a change in a direction of the set of directional beams (para [0096], receiving terminal checks the signal strengths associated with incoming beams); determining whether the change in the direction of the set of directional beams satisfies a threshold based at least in part on the metric (para [0096], determining whether beams satisfies a threshold based at least in part on the metric ); and performing the resource reselection procedure upon determining that the change in the direction of the set of directional beams satisfies the threshold(para [0096], and performing the resource reselection procedure upon determining that the change in the direction of the set of directional beams satisfies the threshold );.
	As per claim 7, Choi teaches the method of claim 6, wherein the threshold is configured according to the set of directional beams (para [0096], based on the set of directional beam).
	As per claim 8, Choi teaches the method of claim 5, further comprising: receiving signaling indicating a configuration associated with the metric (para [0096], receiving configuration metric such as signal strength).
	As per claim 9, Choi teaches the method of claim 5, further comprising: identifying a plurality of subsets of directional beams based at least in part on the metric (para [0096], identifying the signal qualities of the beams received); and performing the resource reselection procedure upon determining a change in a beam of the set of directional beams from a first subset to a second subset of the plurality of subsets of directional beams (para [0096], performing the resource reselection procedure upon determining a change in a beam of the set of directional beams from a first subset to a second subset of the plurality of subsets of directional beams ).
	As per claim 10, Choi teaches the method of claim 5, wherein the metric quantifies one or more of a directional change with respect to a beam of the set of directional beams, a directional change between a center of a beam of the set of directional beams and a transmission direction, a plurality of subsets of directional beams, or a combination thereof (para [0120],  fig.7,11A,  metric changes when user moves from one location to other location and change a plurality of subsets of directional beams).
	As per claim 14, Choi teaches the method of claim 1, teaches wherein the set of directional beams comprises one or more directional beams (para [0120],  fig.7,11A,  set of directional beams comprises one or more directional beams).
	As per claim 26, Choi teaches an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive an indication of an allocation of resources for sidelink communication on a set of directional beams ((para [0101-0102], fig.7,8, receiving terminal is receiving beam allocation information from the transmitting terminal for sidelink communication on a set of directional beams );; identify a beam change condition for the set of directional beams based at least in part on a beam change condition configuration (para [0101-0102][120],  fig.7,11A, identifying based on the received signal strengths of the corresponding beam for the set of directional beams based at least in part on a beam change condition configuration, in this case beam reselection process is from beam 2 to beam 1,2,3, receiving terminal process the beams); and perform a resource reselection procedure for updating the allocation of resources for sidelink communication based at least in part on the beam change condition and the beam change condition configuration (para [0101-0102][120],  fig.7,11A, performing a resource reselection process in which receiving terminal process when mobile moves from the beam 2 to beam 1,2 and 3, communicates through the sidelink communication based at least in part on the beam change condition and the beam change condition configuration).
	As per claim 27, Choi teaches the apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: identify a resource reselection procedure trigger that indicates the beam change condition as a trigger for performing the resource reselection procedure (para [0120],  fig.7,11A, resource selection trigger such as beam change condition quality from beam 2 to beam 1-3 ).
	As per claim 28, Choi teaches the apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: identify a time window associated with the allocation of resources for sidelink communication (para [0135-0136], identifying a beam management period for sidelink communication associated);; and perform the resource reselection procedure upon expiration of the time window (para [0135-0136], performing resource selection continues to period 2 once beam period 1 expires).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 11-12, 15-23, 25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi further view of US PG Pub US 20220039082 A1 to Belleschi et al (hereinafter Belleschi).
	As per claim 11, Choi teaches the method of claim 1, Belleschi teaches further comprising: transmitting, to a base station, a capability of the UE to support a beam change, wherein the beam change condition configuration is based at least in part on the capability of the UE (para [0087] , transmitting to a base station capability information such as some of the plantoon UE is out of  coverage and signal information at least in part on the capability of the UE  ). 20220039082
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Choi   by transmitting, to a base station, a capability of the UE to support a beam change, wherein the beam change condition configuration is based at least in part on the capability of the UE as suggested by Belleschi, this modification would benefit   Choi   for enabling a expanding data transmission when mobile terminals are moving out of range.
	As per claim 12, Choi teaches the method of claim 1, Belleschi teaches wherein the beam change condition comprises one or more of receiving instructions from a base station to change a beam of the set of directional beams, autonomously changing a beam of the set of directional beams, or a combination thereof (para [0087], terminal receives information from the base station change a beam of the set of directional beams ).
	Examiner supplies the same rationale as supplied in claim 11.
	As per claim 15, Choi teaches a method for wireless communications at a base station comprising: transmitting an indication of an allocation of resources for sidelink communication on a set of directional beams, a capability of the UE to support a beam change (para [0101-0102], fig.7,8, transmitting   allocation information to the transmitting terminal for sidelink communication on a set of directional beams); determining a beam change condition configuration based at least in part on the capability of the UE (para [0101-0102][120],  fig.7,11A, determining a beam change condition g based on the received signal strengths of the corresponding beam for the set of directional beams based at least in part on a beam change condition configuration, in this case beam reselection process is from beam 2 to beam 1,2,3, receiving terminal process the beams); and configuring the UE to identify a beam change condition for the set of directional beams based at least in part on the beam change condition configuration (para [0101-0102][120],  fig.7,11A, configuring a resource reselection process in which receiving terminal process when mobile moves from the beam 2 to beam 1,2 and 3, communicates through the sidelink communication based at least in part on the beam change condition and the beam change condition configuration).
 	Belleschi teaches a method for wireless communications at a base station   transmitting an indication of an allocation of resources for sidelink communication and receive, from a user equipment (UE), a capability of the UE to support a beam change (para [0087], fig. 2, transmitting to the  an allocation of resources for sidelink communication and receive from the UE a capability of the UE to support a beam such as out of range);
 	Examiner supplies the same rationale as supplied in claim 11.
	As per claim 16, Choi teaches the method of claim 15, further comprising: configuring the UE to perform a resource reselection procedure for updating the allocation of resources for sidelink communication based at least in part on the beam change condition and the beam change condition configuration(para [0101-0102][120],  fig.7,11A, configuring a resource reselection process in which receiving terminal process when mobile moves from the beam 2 to beam 1,2 and 3, communicates through the sidelink communication based at least in part on the beam change condition and the beam change condition configuration)...
	As per claim 17, Choi teaches the method of claim 16, further comprising: identifying a resource reselection procedure trigger that indicates the beam change condition as a trigger for performing the resource reselection procedure (para [0135-0136], identifying a beam management period for sidelink communication associated, performing resource selection continues to period 2 once beam period 1 expires)..
	As per claim 18, Choi teaches the method of claim 15, further comprising: identifying a time window associated with the allocation of resources for sidelink communication; and configuring the UE to perform a resource reselection procedure upon expiration of the time window (para [0135-0136], receiving signaling indicating a time window configuration such as the beam management period such as period 1 or period 2)..
	As per claim 19, Choi teaches the method of claim 18, further comprising: determining a time window configuration associated with the time window; and transmitting signaling indicating the time window configuration associated with the time window (para [0135-0136], performing resource selection continues to period 2 once beam period 1 expires)..
	As per claim 20, Choi teaches the method of claim 15, further comprising: identifying a metric associated with the beam change condition configuration(para [0101-0102][120],  fig.7,11A, identifying a metric such as the signal quality associated with beam for beam change configuration).
	As per claim 21, Choi teaches the method of claim 20, further comprising: determining a configuration associated with the metric (para [0096], determining a configuration associated with the metric ); and transmitting signaling indicating the configuration associated with the metric ((para [0096], transmitting signaling indicating the configuration associated with the metric).
	As per claim 22, Choi teaches the method of claim 20, wherein the metric quantifies one or more of a directional change with respect to a beam of the set of directional beams, a directional change between a center of a beam of the set of directional beams and a transmission direction, a plurality of subsets of directional beams, a change in power level of a directional beam, or a combination thereof (para [0120],  fig.7,11A,  metric changes when user moves from one location to other location and change a plurality of subsets of directional beams)..
	As per claim 23, Choi teaches the method of claim 15,   teaches wherein the beam change condition comprises transmitting instructions to the UE to change a beam of the set of directional beams (para [0087], terminal receives information from the base station change a beam of the set of directional beams )..
 	As per claim 25, Choi teaches the method of claim 15, wherein the set of directional beams comprises one or more directional beams (para [0101-0102], fig.7,8, the set of directional beams comprises one or more directional beams ).
	As per claim 29, Choi teaches an apparatus for wireless communications at a base station (fig. 2), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit an indication of an allocation of resources for sidelink communication on a set of directional beams (para [0101-0102], fig.7,8, transmitting   allocation information to the transmitting terminal for sidelink communication on a set of directional beams);; determine a beam change condition configuration based at least in part on the capability of the UE ((para [0101-0102][120],  fig.7,11A, determine a beam change condition configuration based at least in part on the capability of the UE); and configure the UE to identify a beam change condition for the set of directional beams based at least in part on the beam change condition configuration (((para [0101-0102][120],  fig.7,11A, configuring a resource reselection process in which receiving terminal process when mobile moves from the beam 2 to beam 1,2 and 3, communicates through the sidelink communication based at least in part on the beam change condition and the beam change condition configuration).
 	Belleschi teaches transmit an indication of an allocation of resources for sidelink communication and receive, from a user equipment (UE), a capability of the UE to support a beam change (para [0087], fig. 2, transmitting to the  an allocation of resources for sidelink communication and receive from the UE a capability of the UE to support a beam such as out of range);
	Examiner supplies the same rationale as supplied in claim 11.
	As per claim 30, Choi Belleschi teaches the apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: configure the UE to perform a resource reselection procedure for updating the allocation of resources for sidelink communication based at least in part on the beam change condition and the beam change condition configuration.
5.	Claim(s) 13 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi further view of US PG Pub US 20220263628 A1 to LIU et al (hereinafter LIU).
	 As per claim 13, Choi teaches the method of claim 1, LIU teaches wherein the sidelink communication is associated with licensed spectrum or unlicensed spectrum (para [0052], sidelink communication is associated with licensed spectrum or unlicensed). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Choi by wherein the sidelink communication is associated with licensed spectrum or unlicensed spectrum as suggested by LIU, this modification would benefit   Choi for enabling a efficient transmission process when mobile is out of coverage.
	As per claim 24, Choi teaches the method of claim 15, LIU teaches wherein the sidelink communication is associated with licensed spectrum or unlicensed spectrum (para [0052], sidelink communication is associated with licensed spectrum or unlicensed). 
	Examiner supplies the same rationale as supplied in claim 13.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210050953 A1; US Patent Publication US 20210344460 A1,   US Patent Publication US 20210168740 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467